United States Court of Appeals
                                                                                 Fifth Circuit
                                                                               F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                               November 14, 2006

                                                                          Charles R. Fulbruge III
                                                                                  Clerk
                                 No. 05-60922
                               Summary Calendar


                            APOLONIO VELOZ-RAMIREZ,

                                                                           Petitioner,

                                        versus

              ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                           Respondent.


                Petition for Review of an Order of the
                     Board of Immigration Appeals
                             (A91 471 567)


Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Apolonio Veloz-Ramirez pleaded guilty in 1993 to aggravated

assault with a deadly weapon, a firearm.                   He seeks review of the

BIA’s     removal   order    and    denial      of   his   waiver-of-removal          and

cancellation-of-removal        applications          under     former     8    U.S.C.    §

1182(c) and 8 U.S.C. § 1229b.

      Under the REAL ID Act, because Veloz-Ramirez’s 1993 conviction

was   a   firearm    offense       under    8   U.S.C.     §   1227(a)(2)(C),         our

jurisdiction    is   limited       by   §   1252(a)(2)(C)       to   review      of   his



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
constitutional claims and questions of law.                 See 8 U.S.C. §

1252(a)(2)(D); Hernandez-Castillo v. Moore, 436 F.3d 516, 519 (5th

Cir.), cert. denied, ___ S. Ct. ____, 2006 WL 849672 (2 Oct. 2006).

We review only the BIA’s decision, except to the extent it was

influenced by the IJ’s decision.          See Carbajal-Gonzalez v. INS, 78

F.3d 194, 197 (5th Cir. 1996).            Although we review de novo the

BIA’s conclusions   of   law,    we   defer    to   its   interpretation   of

immigration   regulations   if   such      interpretation    is   reasonable.

Hernandez-Castillo, 436 F.3d at 519.

     Veloz-Ramirez first contends the BIA erred in finding him

ineligible for waiver of removal under former 8 U.S.C. § 1182(c).

Veloz-Ramirez was charged with being removable based on his 1993

conviction, which, in addition to constituting a § 1227(a)(2)(C)

firearm offense, constituted a crime involving moral turpitude

under § 1227(a)(2)(A)(i).    Because there was a directly comparable

ground of inadmissibility under 8 U.S.C. § 1182(a), Veloz-Ramirez

was eligible for former § 1182(c) waiver of removability for his

crime as involving moral turpitude.             Nevertheless, he was not

similarly eligible for his crime as a firearm offense because there

was no such directly comparable inadmissibility ground.              Chow v.

INS, 12 F.3d 34, 38 (5th Cir. 1993).

     Veloz-Ramirez next maintains the BIA erred in finding him

ineligible for cancellation of removal under 8 U.S.C. § 1229b(a).

He maintains the BIA erred in retroactively applying the Illegal

                                      2
Immigration Reform and Immigrant Responsibility Act’s “stop-time”

provision to pretermit his application.     As noted, Veloz-Ramirez’s

1993 conviction was a § 1227(a)(2)(A)(i) moral-turpitude crime,

which is referred to in 8 U.S.C. § 1182(a)(2).       Therefore, when

Veloz-Ramirez committed the underlying aggravated assault on 1

January 1992, his period of continuous United States residence

terminated pursuant to 8 U.S.C. § 1229b(d)(1).      At that time, he

had not yet accrued the seven years of continuous United States

residence   required   for   §   1229b(a)    cancellation-of-removal

eligibility.   Further, retroactive application of the stop-time

rule does not violate aliens’ due process rights.      See Gonzalez-

Torres v. INS, 213 F.3d 899, 903 (5th Cir. 2000).         Therefore,

Veloz-Ramirez has again failed to show BIA error.

                                                           DENIED




                                 3